UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                  v.                              No. 03-4873
JAMES CURTIS HOOD,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the Eastern District of Virginia, at Alexandria.
              James C. Cacheris, Senior District Judge.
                            (CR-03-227)

                       Submitted: April 23, 2004

                        Decided: May 4, 2004

       Before WILKINSON and MOTZ, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Frank W. Dunham, Jr., Federal Public Defender, Geremy C. Kamens,
Nia Ayanna Vidal, Assistant Federal Public Defenders, Alexandria,
Virginia, for Appellant. Paul J. McNulty, United States Attorney, Pat-
rick F. Stokes, Assistant United States Attorney, Alexandria, Virginia,
for Appellee.
2                       UNITED STATES v. HOOD
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   James Curtis Hood pleaded guilty to being a felon in possession of
a firearm. See 18 U.S.C. §§ 922(g)(1), 924(a)(2) (2000). His guilty
plea was conditioned upon his right to appeal the district court’s
denial of his suppression motion. The court sentenced Hood to
twenty-seven months’ imprisonment, to be followed by a three-year
term of supervised release. Hood timely appeals. The sole issue on
appeal is whether the district court clearly erred in its conclusion that
Melissa Bennett, Hood’s live-in girlfriend, voluntarily consented to
the search of their apartment.*

   On January 17, 2003, Bennett placed a 911 call to the Fairfax
County Police Department, complaining of domestic abuse from
Hood. When the first officer arrived on the scene, Bennett was out-
side of her apartment. She told the officer that Hood was inside the
apartment, along with their two children, and had a gun. She stated
that Hood had threatened her with the gun. Eventually, Hood came
out of the apartment and was placed under arrest without incident. A
second officer then entered the apartment to make sure that the chil-
dren were safe and that the area was secure. This officer asked Ben-
nett for her permission to search the apartment for the gun, which she
gave. In fact, Bennett helped the officer search for the gun. When nei-
ther one of them found it, the officer asked Bennett’s young son if he
had seen where his father placed the weapon. The son indicated that
Hood had put the gun in a closet. The officer asked Bennett for per-
mission to search the closet, which she again gave. After opening the
closet, the boy pointed to a lockbox inside. Bennett opened the box,
which revealed the gun.

  *Hood does not argue that Bennett lacked the authority to give her
consent, but merely that she was coerced into consenting.
                        UNITED STATES v. HOOD                           3
   Hood moved to suppress the gun, contending that Bennett’s search
had been coerced. At the motion to suppress, the officer testified that
he asked Bennett for permission to search and that she freely gave
him this permission. He further testified that she never asked him to
leave the apartment and that she aided in his search. Bennett, how-
ever, testified that she was never asked to give her consent and that
she felt pressured by the presence of the officers to allow them to stay
in the apartment. After hearing all of the evidence, the district court
found the testimony of the officers to be more credible than Bennett’s
and denied Hood’s motion to suppress, finding Bennett voluntarily
consented to the search.

   A search without a warrant is per se unreasonable absent the exis-
tence of a few narrow exceptions. Schneckloth v. Bustamonte, 412
U.S. 218, 219 (1973). One of these exceptions is when authorized
consent to the search is given. Id. "[A] search authorized by consent
is wholly valid." Id. at 222. The Government bears the burden of
proving by a preponderance of the evidence that consent was freely
and voluntarily given. Id.; United States v. Matlock, 415 U.S. 164,
177 (1974). The voluntariness of consent is a question of fact to be
determined by an examination of the totality of the circumstances. Id.
at 233, 248-49; Ohio v. Robinette, 519 U.S. 33, 39-40 (1996).

   In reviewing the denial of a motion to suppress, we review the dis-
trict court’s legal conclusions de novo and its factual findings for
clear error. United States v. Jones, 356 F.3d 529, 533 (4th Cir.), cert.
denied, __ S. Ct. __, 2004 WL 264237 (2004). We review the facts
in the light most favorable to the party that prevailed below. Id. When
a district court bases its conclusion on oral testimony, the clearly erro-
neous standard is particularly strong because the court had the oppor-
tunity to observe the witnesses. United States v. Lattimore, 87 F.3d
647, 650-51 (4th Cir. 1996). "Thus, even when an appellate court is
convinced that it would have reached an opposite conclusion had it
been charged with making the factual determination . . . a reviewing
court may not reverse the decision of the district court that consent
was given voluntarily unless it can be said that the view of the evi-
dence taken by the district court is implausible in light of the entire
record." Id. at 651.

   After reviewing the record, we cannot say that the district court’s
factual determination was clearly erroneous. Faced with two versions
4                       UNITED STATES v. HOOD
of events, the district court found the officers’ version more credible.
We cannot say that this decision is implausible in light of the evi-
dence presented. See id.

  Accordingly, we affirm Hood’s conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid in the decisional process.

                                                           AFFIRMED